
	
		I
		111th CONGRESS
		1st Session
		H. R. 4163
		IN THE HOUSE OF REPRESENTATIVES
		
			December 1, 2009
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Food and Nutrition Act of 2008 to exclude
		  from income unemployment benefits received for a continuous period exceeding 26
		  weeks.
	
	
		1.Short titleThis Act may be cited as the
			 Feed All Struggling Americans Act of
			 2009.
		2.AmendmentSection 5(d) of the Food and Nutrition Act
			 of 2008 (7 U.S.C. 2014(d)) is amended—
			(1)in paragraph (18)
			 by striking and at the end,
			(2)in paragraph (19)
			 by striking the period at the end and inserting ; and,
			 and
			(3)by adding at the
			 end the following:
				
					(29)unemployment
				benefits received for a continuous period exceeding 26
				weeks.
					.
			3.Effective date;
			 application of amendments
			(a)Effective
			 dateExcept as provided in
			 subsection (b), this Act and the amendments made by this Act shall take effect
			 on the 1st day of the 1st month that begins more that 90 days after the date of
			 the enactment of this Act.
			(b)Application of
			 amendmentsThe amendments made by this Act shall not apply with
			 respect to certification periods that expire before the 1st day of the 1st
			 month that begins more that 90 days after the effective date of this Act.
			
